Citation Nr: 0523089	
Decision Date: 08/23/05    Archive Date: 09/09/05	

DOCKET NO.  02-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran's son, A. E., may be recognized as the 
veteran's child for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from April 1987 to August 1996 
and for a period of approximately nine months prior thereto.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the VA 
Regional Office (RO) in Montgomery, Alabama, which determined 
that the veteran's son, A.E., may not be recognized as the 
veteran's "child" for VA purposes beyond his 18th birthday.  

The veteran appealed a July 2004 Board decision denying his 
claim.  A May 2005 order of the United States Court of 
Appeals for Veterans Claims granted a joint motion, vacating 
and remanding the Board's July 2004 decision.  Copies of the 
joint motion and the Court order have been included in the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record does not indicate that the veteran has been 
provided any notification of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
regarding the issue on appeal in accordance with the 
requirements set forth in Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the Board's July 2004 decision the Board relied upon 
VAOPGCPREC 3-98 (March 19, 1998), and 38 C.F.R. 
§ 3.57(a)(1)(iii) (2004).  The referenced General Counsel 
opinion and regulation included language indicating that home 
school programs were not an approved educational institution 
within the meaning of 38 U.S.C.A. § 104 (West 2002).  The 
referenced General Counsel opinion and the portion of the 
regulation at 38 C.F.R. § 3.57(a)(1)(iii), indicating that 
home school programs were not an approved educational 
institution, were invalidated by the Court in Theiss v. 
Principi, 18 Vet. App. 204, 212, 214 (2004).  


In light of the above, the appeal is REMANDED for the 
following:

1.  Provide the veteran VCAA notification 
with respect to the issue of whether his 
son, A.E., may be recognized as his child 
for VA purposes in accordance with 
Pelegrini.  

2.  Determine if the home school program 
that the veteran's child, A.E., was 
enrolled in after his 18th birthday was 
an approved educational institution, 
within the meaning of 38 U.S.C.A. § 104, 
in light of the holding in Theiss, supra.  

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

